DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a cell capacitor at a side of the transistor body, does not reasonably provide enablement for a cell capacitor which comprises “a lower electrode layer, a capacitor dielectric layer and upper electrode layers” as recited in the last two lines of claim 1.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.  The currently filed specification does not appear to describe any cell capacitor which comprises a plurality of upper electrode layers that are all spatially above both a capacitor dielectric layer and a lower electrode layer.  Furthermore, figure 19A also discloses a cell capacitor in which the “upper electrode layers 230” is not spatially above either the capacitor dielectric layer (220) or the lower electrode layer (210).  For purposes of examination, the cell capacitor has been interpreted to mean any capacitor structure with first and second electrode layers having an intervening capacitor dielectric material between them.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 further describes the upper electrode layer of the cell capacitor as “filling the inside of the cylindrical shape of the lower electrode layer.”  It is unclear how the upper electrode layer is above the lower electrode layer when it is inside the cylindrical lower electrode layer.  Therefore the metes and bounds of this claim and that of dependent claim 10 are rendered indefinite.
Claim 10 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the lower dielectric layer " in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 further states that the upper electrode layer of the cell capacitor covers “all of inner side surfaces of the lower dielectric layer, an inner bottom surface of the lower electrode layer, and at least a portion of outer side surfaces of the lower electrode layer.”  It is unclear how the upper electrode layer fulfills this structural limitation when it is inside the cylindrical lower electrode layer as required by parent claim 9.  Therefore the metes and bounds of claim 10 are rendered indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomes et al. (United States Patent Application Publication No. US 2021/0159229 A1, hereinafter “Gomes”).
So far as understood in claim 1, Gomes discloses a device which meets the claim.  Figures 3, 4A, and 4B of Gomes discloses a semiconductor memory device which comprises a bit line (440) on a substrate (fig. 3 – 302, fig. 4A and 4B – not seen but understood to be present).  The bit line (440) extends in a vertical direction.  There is a transistor body (304-1 to 304-4) comprising a first source-drain region (314-1), a monocrystalline channel layer (304-1 to 304-4, p. 5, paragraph 49), and a second source-drain region (314-2).  The first source-drain region (314-1), the monocrystalline channel layer (304-1 to 304-4), and the second source-drain region (314-2) are sequentially arranged in a first horizontal direction.  The transistor body (304-1 to 304-4) is connected to the bit line (440).  There are gate electrode layers (308) extending in a second horizontal direction orthogonal to the first horizontal direction.  A gate dielectric layer (312) is between the gate electrode layers (308) and a portion of the transistor body (304-1 to 304-4).  The gate dielectric layer (312) covers upper surfaces and lower surfaces of the monocrystalline channel layer (304-1 to 304-4).  A cell capacitor (420) is at a side of the transistor body that is opposite to the bit line (440) in the first horizontal direction.  The cell capacitor (420) is connected to the second source-drain region (314-2).  The cell capacitor comprises a first electrode layer (326), a capacitor dielectric layer (330), and a second electrode layer (328).
So far as understood in claim 4, in the second horizontal direction, the gate electrode layers (308) have a gate all around shape integrally covering the upper surfaces and lower surfaces of the monocrystalline channel layer (304-1 to 304-4) and side surfaces of the monocrystalline channel layer (304-1 to 304-4).
So far as understood in claim 7, each of the first source-drain region (314-1), the monocrystalline channel layer (304-1 to 304-4), and the second source-drain region (314-2) includes a monocrystalline semiconductor material (the source and drain are part of the monocrystalline nanoribbon - p. 7, paragraph 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes.
So far as understood in claim 2, Gomes discloses that the transistor bodies (304-1 to 304-4) can have several shapes (p. 5, paragraph 48) but does not disclose that the plurality of transistor bodies (304-1 to 304-4) have an extension of a planar shape convexly protruding in the second horizontal direction and a portion of the extension includes a portion of the monocrystalline channel layer.  Although Gomes does not teach the exact shape of the transistor bodies as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes.  
So far as understood in claim 3, Gomes does not disclose that the transistor bodies are shaped such that a remaining portion of the extension includes a portion of the second source-drain region.  Although Gomes does not teach the exact shape of the transistor bodies as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes.
So far as understood in claim 5, the gate electrode layers (308) are aligned with the first source-drain (314-1) and the second source-drain region (314-2) on a plane.  Gomes does not disclose that the exact T shape for the gate electrode layers as described by the applicant in the claim.  Although Gomes does not teach the exact shape of the gate electrode layers as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes.
So far as understood in claim 6, Gomes does not disclose that the exact shape for the gate electrode layers as described by the applicant in the claim.  Although Gomes does not teach the exact shape of the gate electrode layers as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of Blanchard et al. (USPN 6,198,114 B1, hereinafter “Blanchard”).
 So far as understood in claim 8, Gomes discloses a monocrystalline channel layer (304-1 to 304-4, p. 5, paragraph 49) and impurity-doped semiconductive first and second source-drain regions (p. 7, paragraph 57).  Gomes does not disclose that the doped first and second source-drain regions are made of a polycrystalline semiconductor.  However Blanchard disclose the known use of a polycrystalline semiconductor as the material for source and regions (column 4, lines 66-67, column 5, lines 1-18).  The applicant is reminded in this regard that it has been held that the selection of a known material based on its suitability for its intended use would be entirely obvious.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  See MPEP 2144.07.  In view of the above, it would therefore be obvious to use a polycrystalline semiconductor material for the first and second source-drain regions in the device disclosed by Gomes.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gomes in view of Brewer et al. (USPN 11,094,699 B1, hereinafter “Brewer”).
In reference to claim 11, Gomes discloses a similar device.  Figures 3, 4A, and 4B of Gomes discloses a semiconductor memory device which comprises a plurality of transistor bodies (304-1 to 304-4) apart from each other on a substrate (fig. 3 – 302, fig. 4A and 4B – not seen but understood to be present) in a vertical direction.  The plurality of transistor bodies (304-1 to 304-4) extend in parallel to each other in a first horizontal direction, the plurality of transistor bodies comprising a first source-drain region (314-1), a monocrystalline channel layer (304-1 to 304-4, p. 5, paragraph 49), and a second source-drain region (314-2) that are sequentially arranged in the first horizontal direction.  Gomes discloses that the transistor bodies (304-1 to 304-4) can have several shapes (p. 5, paragraph 48) but does not disclose that the plurality of transistor bodies (304-1 to 304-4) have an extension of a planar shape convexly protruding in a second horizontal direction orthogonal to the first horizontal direction.  Although Gomes does not teach the exact shape of the transistor bodies as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes.  There is a plurality of bit lines (440, note there are many unseen bitlines in fig. 4A and 4B since it is a memory array) apart from each other on the substrate in the second horizontal direction.  The plurality of bit lines (440) extend in parallel to each other in the vertical direction.  The plurality of bit lines (440) are connected to the first source-drain regions (314-1) of the plurality of transistor bodies (304-1 to 304-4).  There is a plurality of gate electrode layers (308) apart from each other in the vertical direction and extend in parallel to each other in the second horizontal direction.  There is a gate dielectric layer (312) between the plurality of gate electrode layers (308) and the monocrystalline channel layers (304-1 to 304-4).  The gate dielectric layer (312) covers at least upper and lower surfaces of the monocrystalline channel layers (304-1 to 304-4) of the plurality of transistor bodies.  There is a plurality of cell capacitors (420) connected to the second source-drain regions (314-2) of the plurality of transistor bodies (304-1 to 304-4).  The cell capacitor of Gomes comprises a first electrode layer (326), a capacitor dielectric layer (330), and a second electrode layer (328).  Gomes does not disclose that the cell capacitor comprises a lower electrode layer, a capacitor dielectric layer, and an upper electrode layer.  However figure 14C of Brewer discloses a cell capacitors in the form of a stacked capacitors which have a lower electrode layer (106), a capacitor dielectric layer (126), and an upper electrode layer (128).  Brewer discloses that such a capacitor structure leads to improved memory density which in turn leads to the benefit of a device with reduced power consumption (column 3, lines 23-29).  In view of Brewer, it would therefore be obvious to implement a cell capacitor which comprises a lower electrode layer, a capacitor dielectric layer, and an upper electrode layer.  
With regard to claim 12, Gomes does not disclose that the transistor bodies are shaped such that the extension in each of the plurality of transistor bodies includes a portion of the monocrystalline channel layer and a remaining portion of the second source-drain region.  Although Gomes does not teach the exact shape of the transistor bodies as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes and Brewer.  
In reference to claim 13, Gomes does not disclose that the exact shape for the gate electrode layers as described by the applicant in the claim.  Although Gomes does not teach the exact shape of the gate electrode layers as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes and Brewer.  
With regard to claim 14, Gomes does not disclose that the transistor bodies are shaped such that the entire extension in each of the plurality of transistor bodies includes a portion of the monocrystalline channel layer.  Although Gomes does not teach the exact shape of the transistor bodies as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes and Brewer.  
In reference to claim 15, among the plurality of transistor bodies (304-1 to 304-4 in fig. 4A and 4B of Gomes), a length in the first horizontal direction of a first transistor body (304-4 in fig. 4A and 4B of Gomes) close to the substrate in the vertical direction is substantially the same as a length in the first horizontal direction of a second transistor body (304-1, 304-2, 304-3 in fig. 4A and 4B of Gomes) far from the substrate in the vertical direction.
With regard to claim 16, Gomes does disclose the exact relative lengths of first electrode layers far and close to the substrate as that claimed by the applicant.  Although Gomes does not teach the exact relative lengths as that claimed by the applicant: 
Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Size and dimension differences are generally not sufficient to patentably distinguish from the prior art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In re Williams, 36 F.2d 436, 438, 4 USPQ 237 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").

In view of the above, adjusting the lengths of the first electrode layers far and close to the substrate is considered to be obvious to one with ordinary skill in the art.  Therefore this limitation is not patentable over Gomes and Brewer.
In reference to claim 17, in the device of Gomes constructed in view of Brewer, the lower electrode layer faces a direction opposite to the second source-drain region (314-2 in fig. 3, 4A, and 4B of Gomes).  Gomes does not disclose that the exact shape for the lower electrode layer as described by the applicant in the claim.  Although Gomes does not teach the exact shape of the lower electrode layer as that claimed by Applicant:
The shape, size, dimension differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  It appears that these changes produce no functional differences and therefore would have been obvious.  Note In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Therefore this limitation is not patentable over Gomes and Brewer.  

Allowable Subject Matter
Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  in the examiner’s opinion, it would not be obvious to implement a semiconductor memory device with the suggested transistor bodies having first and second source-drain regions, a monocrystalline silicon channel and their specific shape in combination with a plurality of bit lines, gate electrode layers, and the specific cell capacitor structure with the suggested electrode structure explicitly described by the applicant in claim 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817